DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/22/20 has been entered. Claims 1, 3-8, 10-15, 17-20 remain pending in the application. It is acknowledged that claims 2, 9, 16 have been cancelled.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Netz (US 2006/0010164) in view of Gupta (US 2008/0301086) and further in view of Dau (US 2017/0154291) and Pasumansky (US 2006/0020933).
Regarding claim 1, Netz discloses:
A computer-implemented method for providing summarized views of multi-dimensional objects (MDOs)…, the method being executed by one or more processors and comprising: receiving, by a summarized view platform, a request for a summarized view, the request comprising one or more attributes at least by ([0040] “such a system provides for a single consistent view of KPIs and associated metrics” [0051] “According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, manipulating or otherwise interacting with multidimensional data or objects.” [0060] “At 1120, a request can be issued for data concerning one or more KPI attributes or elements. For example, an entity may like to know the value of a KPI, the status, the trend and the like. In such a scenario, a request for such data can be issued. According to one specific aspect of the invention, this request can be in the form of an MDX or multidimensional expression for a multidimensional database.”) and the request for a summarized view comprising attributes is the request/query comprising MDX or multidimensional expressions concerning one or more KPI attributes or elements;
identifying, by the summarized view platform, a MDO … based on the one or more attributes at least by ([0033] “For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an instance, an executable, a thread of execution, a program, and/or a computer.” [0051] “Receiver component 710 receives a requested from an entity for data concerning a KPI. This requested is passed on to retriever component 720. Thereafter, retriever component 720 retrieves the requested KPI data from a data store and returns it. According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, multidimensional data or objects. For example, MDX provides commands or functions for creating and deleting cubes, dimensions, measures, and other objects. Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI current time member. Each of these new functions can receive a KPI name or identifier and return a value specific to its particular function.” [0057] “In conjunction with aspects of the subject invention, XMLA can be employed to discover KPI components and execute MDX commands to retrieve specific KPI data elements or values.” [0062] “At 1310, a KPI component is defined. In particular, its attributes are defined by specifying values, expressions or functions.”) and the MDO is any one of the KPI components or KPIs;
receiving, by the summarized view platform, a query result comprising a set of values at least by ([0051] “Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI current time member. Each of these new functions can receive a KPI name or identifier and return a value specific to its particular function. For instance, the value function can return a KPI value, the trend function can return the value for the trend (e.g. between −1 and 1), and so forth. With respect to the system 700, the receiver component 710 receives a KPI query (e.g. KPIValue(<KPI Name>), 
Netz fails to explicitly disclose “in enterprise data warehousing (EDW) systems; a MDO within an EDW system; and displaying, by the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a sub-set of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values”
However, Gupta teaches in enterprise data warehousing (EDW) systems; a MDO within an EDW system at least by ([0029] “Dashboard devices 16 provide “dashboards” or views to users 12 that show current activity with respect to the enterprise data stored within data warehouses 14. The views graphically illustrate the enterprise data and real-time changes to the data.” [0034] “The data is “multidimensional” in that each multidimensional data element a plurality of different object types, where each object is associated with a different dimension”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gupta into the teaching of Netz because both references disclose the retrieval and manipulation of multidimensional data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system including multidimensional data as in Netz to further include an enterprise data warehouse system including the multidimensional data representing objects as in Gupta in order to allow for the quick retrieval of the data within a controlled environment.
Netz, Gupta fail to explicitly disclose “and displaying, by the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a sub-set of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values”
However, Dau teaches the following limitations and displaying, by the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, …and a sub-set of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context at least by ([0006] “Each concept in the concept hierarchy represents a set of KPI-driver matrix objects sharing one or more same attributes for a certain set of properties and each sub-concept in the concept hierarchy contains a subset of the objects in the concepts above the sub-concept in the concept hierarchy.” [0021] “The KPI node-link-diagram may be a visual representation of a KPI-driver matrix a business process. In example visualization implementations, a concept hierarchy or formal ontology may be established for the KPI-driver matrix (using, for example, Formal Concept Analysis (FCA)). Each concept in the hierarchy may represent a set of KPI-driver matrix objects sharing the same values for a certain set of properties; and each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy. The KPI node-link-diagram may visually represent the concept hierarchy of the KPI-driver matrix in form of a diagram.” [0024] “Visual user interface control elements (“visual UI elements”) may be integrated in the KPI node-link-diagram displayed on the computer screen. The visual UI elements may be configured so that a user can interact with the displayed KPI node-link-diagram to focus on, explore, investigate, monitor, or study individual KPIs at different levels of the concept hierarchy displayed of the computer screen.” [0029] “The information displayed on UI 142 by the rendering engine 144 may, for example, include details of, or other information (e.g., name, numerical value, etc.) associated with, specific nodes or hierarchy levels of KPI node-link diagram 148. Such information (e.g., names, numerical values, etc.) may be displayed, for example, in text format”, Figs. 4-8) and the context of the MDO are the concepts 
at least one attribute being populated with a value of the set of values at least by ([0029] “The information displayed on UI 142 by the rendering engine 144 may, for example, include details of, or other information (e.g., name, numerical value, etc.) associated with, specific nodes or hierarchy levels of KPI node-link diagram 148. Such information (e.g., names, numerical values, etc.) may be displayed, for example, in text format” [0108] “When the viewer activates a visual UI element (e.g., by clicking on, pointing to or hovering over the visual UI element) rendering engine 144 may display information related to the corresponding node, branch, or hierarchy level. The displayed information may, in addition to the identification of the nodes (e.g., names of drivers and KPIs), include actual numerical values of drivers and KPIs. For KPI-nodes, the displayed information may include status information (e.g., KPI is above or below a threshold, etc.).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Dau into the teaching of Netz, Gupta because the references similarly disclose the retrieval and manipulation of data objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the hierarchial display of multidimensional objects and KPIs as in Dau so that the user can more easily visualize the data structure of the multidimensional objects.
Netz, Gupta, Dau fail to disclose “a root attribute comprising the context of the MDO”
However, Pasumansky teaches the above limitation at least by ([0030] “MDX is a declarative language specifically designed to make access of multidimensional data from cubes, dimensions, and the like both easy and intuitive. Multidimensional object model 120 (also referred to herein simply as object model) encapsulates and exposes objects and functionality of a declarative query language, such as MDX, to object oriented procedural languages such as but not limited to C#, Visual Basic, C++, and Java” [0041] “Object model 200 can also include a context object 230 …The context object 230 can include a plurality of properties. For example, the context object 230 can include properties including but not limited to current cube, current database name, pass, and current server id.”) and Fig. 2 shows that the root node of the depicted multidimensional object model is context 230.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Pasumansky into the teaching of Netz, Gupta, Dau because the references similarly disclose the retrieval and manipulation of data objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a root attribute comprising the context of the objects as in Pasumansky in order to be able to store and retrieve objects based on contextual data.
As per claim 3, claim 1 is incorporated, Netz further discloses:
wherein attributes of the MDO comprise two or more of domain, category, group, and entity at least by ([0038] “Key performance indicators can be defined as a collection of properties, attributes and/or elements including but not limited to name, id, description, display folder, annotation, value, goal, trend, weight, status graphic, trend graphic, current time member, and associated measure group id. The name attribute can simply provide a name or label for the KPI, for example quarterly revenue or customer satisfaction. To help further distinguish one KPI from another, the id attribute can be used as an identifier of the KPI.”) and the attributes of the MDO are at least the measure group id (group) and trend/goal (category) corresponding to KPIs for the objects.
As per claim 4, claim 1 is incorporated, Pasumansky further discloses:
wherein attributes of the MDO comprise a set of KPIs at least by ([0032] “The CubeDef object 202 can include properties including but not limited to name, description, last updated, last processed, caption and type (e.g., cube, dimension, unknown). CubeDef object 202 can also include collections of dimensions, measures, namedsets, KPIs (Key Performance Indicators) and properties.”, Fig. 2)
As per claim 5, claim 1 is incorporated, Gupta further discloses:
further comprising receiving user input indicating selection of the summarized view, and, in response, providing the MDO for one or more of reporting and analytics at least by ([0029] “Dashboard devices 16 provide “dashboards” or views to users 12 that show current activity with respect to the enterprise data stored within data warehouses 14. The views graphically illustrate plurality of different object types, where each object is associated with a different dimension. In addition, users 12 may manipulate the data retrieved by dashboard devices 16 in order to retrieve additional details about the data” [0059] “dashboard 36 includes views 37A-37N (“views 37”). Views 37 provide an interface between users 12 and data warehouses 14. Users 12 may request a plurality of views 37 which display streaming, real time data. Views 37 provide users 12 with mechanisms with which to request data displays and, upon a submission of a data or view request, views 37 displays the requested data. Moreover, dashboard 36 provides users 12 with the ability to “drill down” into the data in greater detail, for example to query multidimensional data 33 and local data cubes 34.”) and the summarized view is the view or dashboard.
As per claim 6, claim 1 is incorporated, Pasumansky further discloses:
further comprising transmitting a query based on a context, the query result being provided in response to the query at least by ([0041] “Object model 200 can also include a context object 230. The context object 230 enables a procedure to obtain current context during the execution of a query and make 
Regarding claim 8, Netz discloses:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing summarized views of multi-dimensional objects (MDOs) …, the operations comprising: receiving, by a summarized view platform, a request for a summarized view, the request comprising one or more attributes at least by ([0040] “such a system provides for a single consistent view of KPIs and associated metrics” [0051] “According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, manipulating or otherwise interacting with multidimensional data or objects.” [0060] “At 1120, a request can be issued for data concerning one or more KPI attributes or elements. For example, an entity may like to know the value of a KPI, the status, the trend and the like. In such a scenario, a request for such data can be issued. According to one specific aspect of the invention, this request can be in the form of an MDX or multidimensional expression for a multidimensional database.”) and the request for a summarized view comprising attributes is the request/query comprising MDX or multidimensional expressions concerning one or more KPI attributes or elements;
identifying, by the summarized view platform, a MDO … based on the one or more attributes at least by ([0033] “For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an instance, an executable, a thread of execution, a program, and/or a computer.” [0051] “Receiver component 710 receives a requested from an entity for data concerning a KPI. This requested is passed on to retriever component 720. Thereafter, retriever component 720 retrieves the requested KPI data from a data multidimensional data or objects. For example, MDX provides commands or functions for creating and deleting cubes, dimensions, measures, and other objects. Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI current time member. Each of these new functions can receive a KPI name or identifier and return a value specific to its particular function.” [0057] “In conjunction with aspects of the subject invention, XMLA can be employed to discover KPI components and execute MDX commands to retrieve specific KPI data elements or values.” [0062] “At 1310, a KPI component is defined. In particular, its attributes are defined by specifying values, expressions or functions.”) and the MDO is any one of the KPI components or KPIs;
receiving, by the summarized view platform, a query result comprising a set of values at least by ([0051] “Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI current time member. Each of these new functions can receive a KPI name or identifier and return a value specific to its particular function. For instance, the value function can return a KPI value, the trend function can return the value for the trend (e.g. between −1 and 1), and so forth. With respect to the system 700, the receiver component 710 receives a KPI query (e.g. KPIValue(<KPI Name>), KPIValue(<KPI Name>), KPITrend(<KPI Name>) . . . ) and passes it to retriever component 720 which executes or schedules execution (e.g., on another component such as execution engine) of the function or query on the data source. Upon receipt of the value, retriever component can pass or communicated the value to the receiver component, which can subsequently pass or communicate the result to a requesting entity such as a generic application”) and the set of values are the values returned for the KPI query which includes multiple requests for values, as provided in the example query above;
Netz fails to explicitly disclose “in enterprise data warehousing (EDW) systems; a MDO within an EDW system; and displaying, by the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a sub-set of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values”
However, Gupta teaches in enterprise data warehousing (EDW) systems; a MDO within an EDW system at least by ([0029] “Dashboard devices 16 provide “dashboards” or views to users 12 that show current activity with respect to the enterprise data stored within data warehouses 14. The views The data is “multidimensional” in that each multidimensional data element is defined by a plurality of different object types, where each object is associated with a different dimension”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gupta into the teaching of Netz because both references disclose the retrieval and manipulation of multidimensional data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system including multidimensional data as in Netz to further include an enterprise data warehouse system including the multidimensional data representing objects as in Gupta in order to allow for the quick retrieval of the data within a controlled environment.
Netz, Gupta fail to explicitly disclose “and displaying, by the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a sub-set of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values”
However, Dau teaches the following limitations and displaying, by the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, …and a sub-set of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context at least by ([0006] “Each concept in the concept hierarchy represents a set of KPI-driver matrix objects sharing one or more same attributes for a certain set of properties and each sub-concept in the concept hierarchy contains a subset of the objects in the concepts above the sub-concept in the concept hierarchy.” [0021] “The KPI node-link-diagram may be a visual representation of a KPI-driver matrix a business process. In example visualization implementations, a concept hierarchy or formal ontology may be established for the KPI-driver matrix (using, for example, Formal Concept Analysis (FCA)). Each concept in the hierarchy may represent a set of KPI-driver matrix objects sharing the same values for a certain set of properties; and each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy. The KPI node-link-diagram may visually represent the concept hierarchy of the KPI-driver matrix in form of a diagram.” [0024] “Visual user interface control elements (“visual UI elements”) may be integrated in the KPI node-link-diagram displayed on the computer screen. The visual UI elements may be configured so that a user can interact with the displayed KPI node-link-diagram to focus on, explore, investigate, monitor, or study individual KPIs at different levels of the concept hierarchy displayed of the computer screen.” [0029] “The information displayed on UI 142 by the rendering engine 144 may, for example, include details of, or other information (e.g., name, numerical value, etc.) associated with, specific nodes or hierarchy levels of KPI node-link diagram 
at least one attribute being populated with a value of the set of values at least by ([0029] “The information displayed on UI 142 by the rendering engine 144 may, for example, include details of, or other information (e.g., name, numerical value, etc.) associated with, specific nodes or hierarchy levels of KPI node-link diagram 148. Such information (e.g., names, numerical values, etc.) may be displayed, for example, in text format” [0108] “When the viewer activates a visual UI element (e.g., by clicking on, pointing to or hovering over the visual UI element) rendering engine 144 may display information related to the corresponding node, branch, or hierarchy level. The displayed information may, in addition to the identification of the nodes (e.g., names of drivers and KPIs), include actual numerical values of drivers and KPIs. For KPI-nodes, the displayed information may include status information (e.g., KPI is above or below a threshold, etc.).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Dau into the teaching of Netz, Gupta because the references similarly disclose the retrieval and manipulation of data objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the hierarchial display of 
Netz, Gupta, Dau fail to disclose “a root attribute comprising the context of the MDO”
However, Pasumansky teaches the above limitation at least by ([0030] “MDX is a declarative language specifically designed to make access of multidimensional data from cubes, dimensions, and the like both easy and intuitive. Multidimensional object model 120 (also referred to herein simply as object model) encapsulates and exposes objects and functionality of a declarative query language, such as MDX, to object oriented procedural languages such as but not limited to C#, Visual Basic, C++, and Java” [0041] “Object model 200 can also include a context object 230 …The context object 230 can include a plurality of properties. For example, the context object 230 can include properties including but not limited to current cube, current database name, pass, and current server id.”) and Fig. 2 shows that the root node of the depicted multidimensional object model is context 230.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Pasumansky into the teaching of Netz, Gupta, Dau because the references similarly disclose the retrieval and manipulation of data objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a root attribute 
Regarding claim 15, Netz discloses:
A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for providing summarized views of multi-dimensional objects (MDOs)…, the operations comprising: receiving, by a summarized view platform, a request for a summarized view, the request comprising one or more attributes at least by ([0040] “such a system provides for a single consistent view of KPIs and associated metrics” [0051] “According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, manipulating or otherwise interacting with multidimensional data or objects.” [0060] “At 1120, a request can be issued for data concerning one or more KPI attributes or elements. For example, an entity may like to know the value of a KPI, the status, the trend and the like. In such a scenario, a request for such data can be issued. According to one specific aspect of the invention, this request can be in the form of an MDX or multidimensional expression for a multidimensional database.”) and the request for a summarized view comprising attributes is the request/query comprising MDX or multidimensional expressions concerning one or more KPI attributes or elements;
identifying, by the summarized view platform, a MDO … based on the one or more attributes at least by ([0033] “For example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an instance, an executable, a thread of execution, a program, and/or a computer.” [0051] “Receiver component 710 receives a requested from an entity for data concerning a KPI. This requested is passed on to retriever component 720. Thereafter, retriever component 720 retrieves the requested KPI data from a data store and returns it. According to one aspect of the invention interaction system 700 can correspond to a query system and language including but not limited to MDX (Multi-Dimensional eXpressions). MDX is a system for retrieving, manipulating or otherwise interacting with multidimensional data or objects. For example, MDX provides commands or functions for creating and deleting cubes, dimensions, measures, and other objects. Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI current time member. Each of these new functions can receive a KPI name or identifier and return a value specific to its particular function.” [0057] “In conjunction with aspects of the subject invention, XMLA can be employed to discover KPI components and execute MDX commands to retrieve specific KPI data elements or values.” [0062] “At 1310, a KPI component is defined. In particular, its attributes are defined by specifying values, expressions or functions.”) and the MDO is any one of the KPI components or KPIs;
receiving, by the summarized view platform, a query result comprising a set of values at least by ([0051] “Such a system can be extended by adding new MDX functions to retrieve members or data corresponding to a given KPI. In accordance with an aspect of the invention, functions can be added including but not limited to KPI value, KPI goal, KPI status, KPI trend, KPI weight, and KPI current time member. Each of these new functions can receive a KPI name or identifier and return a value specific to its particular function. For instance, the value function can return a KPI value, the trend function can return the value for the trend (e.g. between −1 and 1), and so forth. With respect to the system 700, the receiver component 710 receives a KPI query (e.g. KPIValue(<KPI Name>), KPIValue(<KPI Name>), KPITrend(<KPI Name>) . . . ) and passes it to retriever component 720 which executes or schedules execution (e.g., on another component such as execution engine) of the function or query on the data source. Upon receipt of the value, retriever component can pass or communicated the value to the receiver component, which can subsequently pass or communicate the result to a requesting entity such as a generic application”) and the set of values are the values returned for the KPI query which includes multiple requests for values, as provided in the example query above;
Netz fails to explicitly disclose “in enterprise data warehousing (EDW) systems; a MDO within an EDW system; and displaying, by the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a sub-set of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values”
However, Gupta teaches in enterprise data warehousing (EDW) systems; a MDO within an EDW system at least by ([0029] “Dashboard devices 16 provide “dashboards” or views to users 12 that show current activity with respect to the enterprise data stored within data warehouses 14. The views graphically illustrate the enterprise data and real-time changes to the data.” [0034] “The data is “multidimensional” in that each multidimensional data element is defined by a plurality of different object types, where each object is associated with a different dimension”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gupta into the teaching of Netz because both references disclose the retrieval and manipulation of multidimensional data, such as cube data. Consequently, one of ordinary skill in the art would be motivated to further modify the system including multidimensional data as in Netz to further include an enterprise data warehouse system including the multidimensional data representing objects as in Gupta in order to allow for the quick retrieval of the data within a controlled environment.
Netz, Gupta fail to explicitly disclose “and displaying, by the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, a root attribute comprising the context of the MDO and a sub-set of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context, at least one attribute being populated with a value of the set of values”
However, Dau teaches the following limitations and displaying, by the summarized view platform, the summarized view depicting a context of the MDO of a plurality of contexts, the summarized view comprising a hierarchy of attributes of the MDO, …and a sub-set of attributes comprising a set of key performance indicators (KPIs) of the MDO that are relevant to the context at least by ([0006] “Each concept in the concept hierarchy represents a set of KPI-driver matrix objects sharing one or more same attributes for a certain set of properties and each sub-concept in the concept hierarchy contains a subset of the objects in the concepts above the sub-concept in the concept hierarchy.” [0021] “The KPI node-link-diagram may be a visual representation of a KPI-driver matrix a business process. In example visualization implementations, a concept hierarchy or formal ontology may be established for the KPI-driver matrix (using, for example, Formal Concept Analysis (FCA)). Each concept in the hierarchy may represent a set of KPI-driver matrix objects sharing the same values for a certain set of properties; and each sub-concept in the hierarchy may contain a subset of the objects in the concepts above it in the hierarchy. The KPI node-link-diagram may visually represent the concept hierarchy of the KPI-driver matrix in form of a diagram.” [0024] “Visual user interface control elements (“visual UI elements”) may be integrated in the 
at least one attribute being populated with a value of the set of values at least by ([0029] “The information displayed on UI 142 by the rendering engine 144 may, for example, include details of, or other information (e.g., name, numerical value, etc.) associated with, specific nodes or hierarchy levels of KPI node-link diagram 148. Such information (e.g., names, numerical values, etc.) may be displayed, for example, in text format” [0108] “When the viewer activates a visual UI element (e.g., by clicking on, pointing to or hovering over the visual UI element) rendering engine 144 may display information related to the corresponding node, branch, or hierarchy level. The displayed information may, in addition to the identification of the nodes (e.g., names of drivers and KPIs), include actual numerical values of drivers and KPIs. For KPI-nodes, the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Dau into the teaching of Netz, Gupta because the references similarly disclose the retrieval and manipulation of data objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the hierarchial display of multidimensional objects and KPIs as in Dau so that the user can more easily visualize the data structure of the multidimensional objects.
Netz, Gupta, Dau fail to disclose “a root attribute comprising the context of the MDO”
However, Pasumansky teaches the above limitation at least by ([0030] “MDX is a declarative language specifically designed to make access of multidimensional data from cubes, dimensions, and the like both easy and intuitive. Multidimensional object model 120 (also referred to herein simply as object model) encapsulates and exposes objects and functionality of a declarative query language, such as MDX, to object oriented procedural languages such as but not limited to C#, Visual Basic, C++, and Java” [0041] “Object model 200 can also include a context object 230 …The context object 230 can include a plurality of properties. For example, the context object 230 can include properties including but not limited to current cube, current database 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Pasumansky into the teaching of Netz, Gupta, Dau because the references similarly disclose the retrieval and manipulation of data objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a root attribute comprising the context of the objects as in Pasumansky in order to be able to store and retrieve objects based on contextual data.
Claims 10-13, 17-20 recite equivalent claim limitations as the method of claims 3-6, except that they set forth the claimed invention as a computer-readable storage medium and a system, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Netz (US 2006/0010164) in view of Gupta (US 2008/0301086) and Pasumansky (US 2006/0020933) and further in view of Zigon (US 2010/0070459).
As per claim 7, claim 6 is incorporated, Netz, Gupta, Pasumansky fail to disclose “wherein the query is provided based on searchable attributes comprising one or more user-selected meta-data attributes”
However, Zigon teaches the above limitation at least by ([Abstract] “The method then permits a user to select query attributes including keywords and 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zigon into the teaching of Netz, Gupta, Pasumansky because the references similarly disclose the retrieval/or and manipulation of multidimensional data. Consequently, one of ordinary skill in the art would be motivated to modify the system as in the combination of references to further include providing queries comprising user-selected meta-data attributes as in Zigon in order to provide more desirable query results to the user.
Claim 14 recites equivalent claim limitations as the method of claim 7, except that it sets forth the claimed invention as computer-readable storage medium, as such it is rejected for the same reason as applied hereinabove.
	
	
	Response to Arguments
The following is in response to the amendment filed on 12/22/20.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169